Exhibit 99.2.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion analyzes our financial condition and results of operations.You should read the following discussion of our financial condition and results of operations in conjunction with our historical consolidated financial statements and notes included elsewhere in this document. OVERVIEW.We are a growth-oriented publicly-traded Delaware limited partnership engaged in the gathering, processing, contract compression, marketing and transportation of natural gas and NGLs.We provide these services through systems located in Louisiana, Texas, Arkansas, and the mid-continent region of the United States, which includes Kansas, Oklahoma, and Colorado. OUR OPERATIONS.Prior to the acquisition of CDM in January 2008, we managed our business and analyzed and reported our results of operations through two business segments. · Gathering and Processing:we provide “wellhead-to-market: services to producers of natural gas, which include transporting raw natural gas from wellhead through gathering system, processing raw natural gas to separate NGLs fromraw natural gas and selling or delivering the pipeline-quality natural gas and NGLs to various markets an pipeline systems; and · Transportation: we deliver natural gas from northwest Louisiana to more favorable markets in northeast Louisiana through our 320-mile Regency Interstate Pipeline system. On January 15, 2008, we acquired CDM, which now comprises our contract compression segment.Our contract compression segment provides customers with turn-key natural gas compression services to maximize their natural gas and crude oil production, throughput, and cash flow.Our integrated solutions include a comprehensive assessment of a customer’s natural gas contract compression needs and the design and installation of a compression system that addresses those particular needs.We are responsible for the installation and ongoing operation, service, and repair of our compression units, which we modify as necessary to adapt to our customers’ changing operating conditions. Through December 31, 2007, all of our revenue is derived from, and all of our assets and operations are part of our gathering and processing segment and our transportation segment. As such the following discussion of our financial condition and results of operation does not reflect our contract compression segment. Gathering and processing segment.Results of operations from our Gathering and Processing segment are determined primarily by the volumes of natural gas that we gather and process, our current contract portfolio, and natural gas and NGL prices.We measure the performance of this segment primarily by the segment margin it generates.We gather and process natural gas pursuant to a variety of arrangements generally categorized as “fee-based” arrangements, “percent-of-proceeds” arrangements and “keep-whole” arrangements.Under fee-based arrangements, we earn fixed cash fees for the services that we render. Under the latter two types of arrangements, we generally purchase raw natural gas and sell processed natural gas and NGLs.We regard the segment margin generated by our sales of natural gas and NGLs under percent-of-proceeds and keep-whole arrangements as comparable to the revenues generated by fixed fee arrangements.The following is a summary of our most common contractual arrangements: · Fee Based Arrangements. Under these arrangements, we generally are paid a fixed cash fee for performing the gathering processing service. This fee is directly related to the volume of natural gas that flows through our systems and is not directly dependent on commodity prices.These arrangements provide stable cash flows, but minimal, if any, upside in high commodity price environments. The FrontStreet acquisition increases the size of our fee based operation and provides us with steady cash flow. Exhibit 99.2 - 1 · Percent of Proceeds Arrangements. Under these arrangements, we generally gather raw natural gas from producers at wellhead, transport it through our gathering system, process it and sell the processed gas and NGLs at price based on published indeed prices. In this type of arrangement, we retain the sales proceeds less amounts remitted to producers and retained sale proceeds constitute our margin. These arrangements provide upside in high commodity price environments, but result in lower margins in low commodity price environments.Under these arrangements our margins typically can’t be negative. We regard the margin from this type of arrangement as an important analytical measure of these arrangements.The price paid to produce is based pm an agreed percentage of one of the following:(1) the actual proceeds;(2) the proceeds based on an index price; or (3) the proceeds from the sale of processed gas or NGLs or both.Under this type of arrangement, our margin correlated directly with the prices of natural gas and NGLs (although there is often a fee-based component to the contract in addition to the commodity sensitive components). · Keep-Whole Arrangements.Under these arrangements, we process raw natural gas to extract NGLs and pay to the producer the full thermal equivalent volume of raw natural gas received from the producer in processed gas or its cash equivalent.We are generally entitled to retain the processed NGLs and to sell them for our account.Accordingly, our margin is a function of the difference between the value of the NGLs produced and the cost of the processed gas used to replace the thermal equivalent value of those NGLs.The profitability of these arrangements is subject not only to the commodity price risk of natural gas and NGLs, but also to the price of natural gas relative to NGL prices.These arrangements can provide large profit margins in favorable commodity price environments, but also can be subject to losses if the cost of natural gas exceeds the value of its thermal equivalent of NGLs.Many of our keep-whole contracts include provisions that reduce our commodity price exposure, including (1) provisions that require the keep-whole contract to convert to a fee-based arrangement if the NGLs have a lower value than their thermal equivalent in natural gas, (2) embedded discounts to the applicable natural gas index price under which we may reimburse the producer an amount in cash for the thermal equivalent volume of raw natural gas acquired from the producer, (3) fixed cash fees for ancillary services, such as gathering, treating, and compression, or (4) the ability to bypass processing in unfavorable price environments. Percent-of-proceeds and keep-whole arrangements involve commodity price risk to us because our segment margin is based in part on natural gas and NGL prices.We seek to minimize our exposure to fluctuations in commodity prices in several ways, including managing our contract portfolio.In managing our contract portfolio, we classify our gathering and processing contracts according to the nature of commodity risk implicit in the settlement structure of those contracts.We seek to replace our longer term keep-whole arrangements as they expire or whenever the opportunity presents itself. Another way we minimize our exposure to commodity price fluctuations is by executing swap contracts settled against ethane, propane, butane, natural gasoline, crude oil, and natural gas market prices.We continually monitor our hedging and contract portfolio and expect to continue to adjust our hedge position as conditions warrant. Transportation Segment.Results of operations from our Transportation segment are determined primarily by the volumes of natural gas transported on our Regency Intrastate Pipeline system and the level of fees charged to our customers or the margins received from purchases and sales of natural gas.We generate revenues and segment margins for our Transportation segment principally under fee-based transportation contracts or through the purchase of natural gas at one of the inlets to the pipeline and the sale of natural gas at an outlet.The margin we earn from our transportation activities is directly related to the volume of natural gas that flows through our system and is not directly dependent on commodity prices.If a sustained decline in commodity prices should result in a decline in volumes, our revenues from these arrangements would be reduced. Generally, we provide to shippers two types of fee-based transportation services under our transportation contracts: · Firm Transportation.When we agree to provide firm transportation service, we become obligated to transport natural gas nominated by the shipper up to the maximum daily quantity specified in the contract.In exchange for that obligation on our part, the shipper pays a specified reservation charge, whether or not it utilizes the capacity.In most cases, the shipper also pays a commodity charge with respect to quantities actually transported by us. Exhibit 99.2 - 2 · Interruptible Transportation.When we agree to provide interruptible transportation service, we become obligated to transport natural gas nominated by the shipper only to the extent that we have available capacity.For this service the shipper pays no reservation charge but pays a commodity charge for quantities actually shipped. We provide transportation services under the terms of our contracts and under an operating statement that we have filed and maintain with the FERC with respect to transportation authorized under section 311 of the NGPA. In addition, we perform a limited merchant function on RIGS.This merchant function is conducted by a separate subsidiary.We purchase natural gas from a producer or gas marketer at a receipt point on our system at a price adjusted to reflect our transportation fee and transport that gas to a delivery point on our system at which we sell the natural gas at market price.We regard the segment margin with respect to those purchases and sales as the economic equivalent of a fee for our transportation service.
